STATE OF VERMONT
SUPERIOR COURT                                                ENVIRONMENTAL DIVISION
Vermont Unit                                                   Docket No. 152-11-13 Vtec


Sligar & Sattelberger Permit Amendment                         JUDGMENT ORDER



        On October 14, 2014 the Court held a site visit at the subject property, 16 Mountain
Avenue in the Village of Woodstock, Vermont, and a subsequent full-day merits hearing in this
matter at the Vermont Superior Court, Civil Division Courthouse in Woodstock, Vermont.
Appellants James Sligar and Diana Sattelberger (“Applicants”) were present at the site visit and
trial and were represented by Christopher Roy, Esq. The Village of Woodstock was represented
by Todd Steadman, Esq.
        After all parties had a full opportunity to present evidence, the Court took a brief recess
to review the evidence, conduct legal research, and deliberate.            The Court thereafter
reconvened the hearing and announced its Findings of Fact, Conclusions of Law, and Order.
This Judgment Order is provided as a summary of those Findings and Conclusions and to satisfy
the Court’s obligation under Vermont Rule of Civil Procedure 58; to the extent the reader
wishes to review the Court’s Findings and Conclusions, the reader is referred to the audio
record of the October 14, 2014 hearing.
                                       Summary of Findings of Fact
1.      Applicants own property located at 16 Mountain Avenue in the Village of Woodstock,
Vermont (“the House”). Mountain Avenue is a through-street in the residential Village Design
Review Overlay District that intersects with Vermont Route 4 and River Street. The House was
originally constructed between 1897 and 1902.
2.      Applicants purchased the House intending to renovate and restore it with the hope of
preserving its historical integrity.
3.      Applicants filed a zoning permit application for exterior renovations of the House on
May 6, 2011. Plans submitted in support of the application included exterior shutters framing

                                                   1
each window. The permit was granted on June 2, 2011. The permit was not conditioned on the
inclusion of shutters.
4.       Applicants sought to amend that permit in July, 2012 to allow for the replacement of an
existing fence and the construction of a fence around new mechanical units. Plans submitted in
support of the amendment again depicted window shutters. The permit amendment was
granted on July 11, 2012 and was not conditioned on the inclusion of shutters.
5.       Neither shutters nor their significance was mentioned or discussed in either the 2011 or
2012 proceedings.1
6.       At the conclusion of the renovations, Applicants, with the assistance of their architect,
determined that the House presents itself better, both aesthetically and for historical
perspective, without shutters.           Applicants again sought to amend the permit, requesting
approval to eliminate shutters as shown in prior submissions. The permit amendment was
granted in part, authorizing the elimination of shutters on the rear of the House but requiring
shutters on the anterior façades.
7.       The vast majority (>85%) of homes in the Mountain Avenue neighborhood have exterior
shutters framing windows on their anterior façades.
8.       The House, as renovated, retains its historical significance and the absence of shutters is
not of such significance as to render it a “non-contributing” historic structure.2
                                       Summary of Conclusions of Law
         Zoning regulators are allowed—encouraged, even—to use zoning regulations to
preserve our historical districts and structures. In doing so, however, they must provide
adequate notice in the regulations so that property owners and their neighbors are provided
with some understanding of what they can and cannot do to their property. This is because


1
  Because neither the 2011 permit nor the 2012 amendments made specific reference to shutters, there is no
basis for a claim that the successive application doctrine applies in this case. See In Re Armitage, 2006 VT 113, ¶ 4,
181 Vt. 241.
2
   Based on testimony by Thomas Keefe, an architect specializing in historic preservation, the Court understands
the terms “contributing structure” to mean a building contributing to the historic significance of a district and a
“non-contributing structure” to mean one that does not add to the district's sense of time and place and historical
development; or one where the location, design, setting, materials, workmanship, feeling, and association have
been so altered or have so deteriorated that the overall historical integrity of the building has been irretrievably
lost.

                                                          2
land use regulations have been held to be a derogation of private property rights and therefore
must be strictly construed, with any uncertainty decided in favor of the landowner. See In re
Weeks, 167 Vt. 551, 555 (1998) (citing In re Vitale, 151 Vt. 580, 584 (1989)); Secretary v. Handy
Family Enters., 163 Vt. 476, 481–82 (1995) (“[O]ur zoning decisions . . . have emphasized that
ambiguity must be resolved for the property owner.”).
       Here, the Village of Woodstock (“Village”) firmly believes that it has provided sufficiently
clear regulatory language in its Design Review provisions. The Court believes them to be
sincere. However, the Court itself finds a clear message in those provisions, specifically
§ 405(A), (F), and (G), and concludes that the following language from § 405(A) supports the
permissibility of aesthetic changes:
       “Change is and should be a part of the community. Sympathetic new design can
       be a positive contribution to the character of a district. Historical, architectural
       and visual integrity can be maintained while present and future needs are met.
       To acknowledge both growth and character, existing buildings and their sites
       should be recognized as products of their own time.” Village Zoning Regulations
       § 405(A).
We also conclude that the following language from § 405(F) does not mandate the replication
or existence of any specific architectural details otherwise present within the zoning district:
       “It is not intended to insist that new construction or alterations should copy
       either existing architectural styles or existing decorative details.” Id. at § 405(F).
Finally, we find that the following language from § 405(G) mandates consideration of certain
design elements, but not their inclusion:
       “Architectural features, including but not limited to: cornices, windows, shutters,
       fanlights, and entablatures, prevailing in the immediate area, shall be considered
       in the construction or alteration of a building. It is not intended that the details
       of old buildings be duplicated precisely, but they should be regarded as
       suggestive of the extent, nature and scale of details that would be appropriate
       on new buildings or alterations.” Id. § 405(G)(6).
       While these provisions mandate the consideration of certain architectural features, they
do not on their own mandate the inclusion of those features. In fact, the language suggests
that there are options other than requiring the elements: acknowledging “both growth and
character,” explicitly excusing copying existing architectural details, and offering “prevailing”



                                                 3
architectural features as a point of reference rather than an absolute requirement. This
language makes variation within the Village Design Review Overlay District permissible.
       Therefore, in response to Applicants’ first Question, the Court concludes that the
application to amend the permit to allow for the exclusion of shutters is GRANTED. In response
to Applicants’ second Question, the Court concludes that § 405(G) of the Village Zoning
Regulations provides sufficiently clear standards, and specifically that directs the architectural
features listed in § 405(G) must be considered, but are not mandated. Finally, the Court
concludes that the above mentioned responses render Applicants’ third Question regarding the
propriety of requiring shutters despite the absence of shutters on other homes in the
immediate neighborhood to be moot.


Electronically signed on October 20, 2014 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                                4